     Case 2:19-cv-00008-ECM-JTA Document 196 Filed 06/09/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

WALTER PETTAWAY, as                           )
Administrator of the Estate of                )
Joseph Lee Pettaway, deceased,                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   CIVIL ACT. NO. 2:19-cv-08-ECM
                                              )
NICHOLAS D. BARBER, et al.,                   )
                                              )
       Defendants.                            )

                                           ORDER

       Now pending before the Court is the Plaintiff’s Notice of late filing (doc. 195) which

the Court construes as a motion to file out of time the Rule 26(f) report. Upon consideration

of the motion, and for good cause, it is

       ORDERED that the motion to file out of time (doc. 195) is GRANTED.

       Done this 9th day of June, 2021.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
